Citation Nr: 0413283	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  96-23 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a cervical fusion, 
claimed as neck pain, leg pain, upper and lower back pain, 
weakness of the arms and hands, hearing loss, and 
radiculopathy.

2.  Entitlement to a higher initial evaluation for dysphagia 
with a history of dysarthria, secondary to cervical 
discectomy, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946, and from September 1950 to July 1952.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The record reflects that in May 2004, a motion to advance 
this case on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).

The veteran's claim for entitlement to a higher initial 
evaluation for dysphagia with a history of dysarthria, 
secondary to cervical discectomy, is hereby remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if any further action is 
required on his part. 


FINDING OF FACT

The veteran did not sustain additional neck pain, leg pain, 
upper and lower back pain, weakness of the arms and hands, 
hearing loss, and radiculopathy as a result of an April 1991 
cervical fusion conducted at a VA medical facilty.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a cervical fusion, 
claimed as neck pain, leg pain, upper and lower back pain, 
weakness of the arms and hands, hearing loss, and 
radiculopathy, is not warranted.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2003). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained additional 
disabilities as a result of an April 1991 cervical fusion, 
conducted at a VA medical facility.  However, prior to 
proceeding with an examination of the merits of the claim, 
the Board must first determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).


The Duty to Notify and Assist

The VCAA eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  


It has been held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction - here, the RO.   Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Court also discussed 
four notice elements in Pelegrini:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 414.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is not binding authority, and that 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (February 24, 
2004).  In this opinion, the General Counsel continues to 
discuss, however, that VA may determine whether failure to 
request the fourth element is harmful to a claimant, and that 
if no harm is found, that VA may proceed to render a decision 
without further notice.  

Throughout this appeal, VA notified the veteran as to the 
legal criteria governing his claim, the evidence needed to 
show entitlement to the benefits sought, and how VA could and 
would help him obtain relevant records and/or a new medical 
examination if needed.  The veteran was also apprised that he 
was ultimately responsible for providing evidence in support 
of his claim, and that he was to provide any evidence he had 
in support of his claim.

In a letter dated in July 2003, VA informed the veteran of 
its expanded duties to notify and assist; explained that it 
was developing his claim pursuant to the latter duty; 
requested that the veteran submit any pertinent evidence he 
had to support his claim; and indicated that it would assist 
the veteran in obtaining and developing this evidence, 
provided he identified the source or sources of the evidence.  
VA also   notified the veteran as to what the evidence needed 
to show to substantiate his claim, specificially: (1) he has 
a disability that resulted from VA hospitalization, medical 
or surgical treatment, vocational rehabilitation, or as a 
result of having submitted to a VA medical examination; (2) 
there is a relationship between his current disability and 
the VA medical treatment or educational training; and (3) his 
additional disability is not actually the result of such 
disease or injury for which VA training or hospitalization 
was authorized.

By letter dated in July 2003, VA advised the veteran that it 
had received certain evidence towards substantiation of the 
claim, including the veteran's VA hospital discharge summary 
for the April 1991 surgery at issue, and provided a summary 
of such evidence.  VA again advised the veteran that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  VA requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain 
the evidence on his own initiative and send it to the RO.  VA 
also indicated that it would provide the veteran with a 
medical examination or secure a medical opinion, if it 
thought that such an examination or opinion was necessary to 
make a decision in the case.  This information was also 
provided to the veteran in the February 1996 rating decision 
and in the April 1996 statement of the case.    

In an April 1998 rating decision, which in part granted the 
veteran's claim, the RO again reviewed the evidence submitted 
in support of the claim.  As to the disabilities being denied 
linkage to VA medical treatment, the RO specifically informed 
the veteran that his claim was denied because of information 
contained in July 1997 and November 1997 VA examination 
reports concerning the veteran.  
In September 1999 and October 2000 supplemental statements of 
the case, the RO presented a more detailed review of the 
history of the veteran's medical conditions, and noted 
available evidence of record, including more recent VA 
treatment and examination reports.  The RO indicated, 
however, that because there remained no medical evidence 
demonstrating a causal relationship between the veteran's 
noted conditions (other than dysphagia with a history of 
dysarthria, for which compensation had been granted in the 
February 1998 rating decision) and the 1991 VA cervical 
fusion, the claim would continue to be denied.

By statement received in October 2000, the veteran reported 
that he had nothing further to add to his case.  He also 
stated that he waived any further review of his claim by the 
RO, and requested that the matter be transferred to the 
Board.

In a February 2004 supplemental statement of the case, VA 
listed additional evidence and relevant procedural history of 
the case, and also provided the text of additional laws and 
regulations pertinent to the claim, including VCAA 
provisions.  
VA also advised the veteran that because his claim was filed 
prior to October 1, 1997, the former criteria for evaluating 
claims for compensation under 38 U.S.C.A. § 1151 applied to 
the matter.  VA then discussed the law applicable to pre-
October 1, 1997, claims under 38 U.S.C.A. § 1151.  Finally, 
VA informed the veteran that his claim was still denied for 
lack of medical evidence showing that VA medical services 
were the proximate cause of additional disability.  By letter 
dated in March 2004, VA provided the veteran with written 
information to notify him of how he could submit additional 
evidence in support of his claim directly to the Board. 

Although the July 2003 VCAA notice was not provided to the 
veteran prior to the initial RO determination in February 
1996, the initial RO decision was made prior to November 9, 
2000 - the date of the VCAA's enactment.  Given the extensive 
advisements provided to the veteran regarding the evidence 
continually obtained and considered in this matter, as well 
as the veteran's report that he had no further evidence to 
present, strictly following that portion of the Pelegrini 
decision requiring pre-adjudicatory notice would produce an 
absurd result, and one manifestly detrimentl to the veteran's 
interest as it would require the entire rating process to be 
reinitiated in whole. 

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  

In this circumstance, there is no "adverse determination," 
as discussed in Pelegrini, for the veteran to overcome.  See 
Pelegrini at 422.  In this regard, the appeal presently 
remains open, and the veteran is under no additional burden, 
such as one would be under 38 U.S.C.A. § 5108 (West 2002) to 
proffer new and material evidence, solely because an RO 
decision is appealed to the Board.  

Thus, any possible defect with respect to the timing of the 
VCAA notice in this case was harmless error.  While the 
notice provided the veteran was not sent prior to the first 
RO adjudication of the claim, it was transmitted prior to the 
transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  As such, VA satisfied 
the VCAA's duty to notify the veteran in this case.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA sought 
to obtain all private and VA treatment records referenced by 
the veteran.  Notably, the veteran has repeatedly indicated 
that for decades, he has received all of his medical 
treatment within VA's healthcare system in Los Angeles, 
California.  

Throughout the course of this matter, VA has regularly 
retrieved the veteran's VA treatment records and associated 
them with the claims file.  Furthermore, VA last retrieved 
the veteran's VA treatment records immediately prior to 
transfer of this claim to the Board for review, dated into 
February 2004.  The record also includes a May 1998 private 
medical report submitted by the veteran in support of his 
claim, and the veteran did not request that VA attempt to 
retrieve any other medical records from this, or any other 
provider.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A (d).  The Board notes that the record for review 
includes several VA examination reports concerning the 
veteran and relevant to his claim.  These medical reports are 
dated in July 1997, November 1997, October 1999, and January 
2002.  Notably, the 1997 reports include medical opinions 
specifically requested by the RO, and especially necessary in 
order to appropriately evaluate the veteran's claim herein.     

The veteran did not identify any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

Thus, VA has done everything reasonably possible to notify 
and assist the veteran, such that the record is ready for 
appellate review. 


Analysis

As noted, by statement received in August 1995, the veteran 
sought compensation 
under 38 U.S.C.A. § 1151 for the residuals of an April 1991 
VA cervical fusion.  Specifically, the veteran argues that he 
sustained neck pain, leg pain, upper and lower back pain, 
weakness of the arms and hands, hearing loss, and 
radiculopathy.  By rating decision dated in April 1998, the 
RO granted the claim as to dysphagia with a history of 
dysarthria, and continued the denial as to the remaining 
claimed residual disabilities.  Thereafter, the veteran 
perfected an appeal of this matter to the Board.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
clear preponderance of the evidence is against the claim and 
the appeal will be denied.

Although the provisions of 38 U.S.C.A § 1151 were amended in 
October 1997, the veteran filed his claim in August 1995, and 
the Board must therefore review this matter in consideration 
of the formerly applicable provision.  

The law applicable to this matter provides that when a 
claimant suffers additional disability or death as the result 
of training, hospital care, medical or surgical treatment, or 
an examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.  Under the applicable law, a claimant is not required 
to show VA fault or negligence in its medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).

In determining whether additional disability exists, a 
claimant's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make a disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

The record reveals that the veteran has regularly reported 
for medical treatment at VA facilities.  Service connection 
for lumbar arthralgia was granted in August 1953.  In the 
early 1980's, the veteran reported to VA facilities with 
complaints of neck pain.  Beginning in the mid-1980's, 
several VA records list varying diagnoses with respect to the 
veteran's spine, including degenerative disc disease of the 
lumbar spine with nerve root impingement, as well as cervical 
spondylosis and radiculopathy.  In the late 1980's, the 
veteran was also diagnosed with bilateral sensorineural 
hearing loss.

In early April 1991, the veteran was admitted to a VA 
hospital for a cervical laminectomy.  His history and 
symptomatology at the time included complaints of neck and 
back pain dating from service; left and right hand tingling 
present for the last several years (with an acute 
exacerbation occurring in March 1991); increasing weakness in 
the left arm and shoulder, increasing numbness and burning in 
the left arm (radiating to the left thumb and index and 
finger), and right hand numbness.  The veteran had used 
medications and a soft neck collar for the past two months, 
with no relief of his symptom and instead, a noted increase 
of his symptomatology, including increased right hand 
weakness and numbness, and burning in the right upper 
extremity.  The veteran also complained of increased tingling 
in the back of his left leg, radiating to the left great toe, 
as well as leg weakness and buckling.    

The veteran underwent an anterior cervical discectomy and 
anterior body fusion.  The veteran was noted to have 
tolerated the procedure well, without complications.  His 
post-operative course was described as unremarkable, and 
after three days in the hospital, he was discharged in stable 
condition, with instructions to avoid strenuous activity and 
heavy lifting.  

The veteran was afforded a VA medical examination in July 
1997.  In the examination report, the examiner confirmed that 
he had received and reviewed the record as contained in the 
claims file to that point, including the medical reports of 
the veteran's April 1991 VA surgery.  After taking a history 
from the veteran and affording him clinical evaluation and 
testing, the examiner recorded the following diagnoses: 

	(1) dysarthria and dysphagia with a transient right 
vocal cord paresis; 

(2) cervical spondylosis with chronic left C5-6 
radiculopathy, as well as on the right side with atrophy 
of the first dorsal interosseus muscle and status post 
cervical discectomy at C5-6 and C4-5 and bilateral 
foraminotomy at these two levels with fusion at C4-5 and 
C5-6, with partial impairment in the left arm with 
perhaps a mild weakness of the left hand with pinprick 
decrease in the distribution of C5 and C6 on the left 
side;

(3) lumbar spondylosis and degenerative disc disease 
with sciatica and left L5 radiculopathy;

(4) peripheral neuropathy, both motor and sensory; and 

(5) sensorineural hearing loss bilaterally, right 
greater than left.     

As to etiology, the examiner commented in July 1997 that the 
veteran's dysphagia and dysarthria with transient right vocal 
cord paresis was possibly secondary to cervical discectomy 
operation performed in April 1991.  He stated that the 
etiology of the cervical spondylosis was not service-related 
because of a lack of documented symptomatology until the late 
1980's.  He noted that the veteran's peripheral neuropathy 
was of unknown etiology.  Finally, the examiner commented the 
veteran's hearing loss was probably not service-related, and 
that at least one medical report of record had suggested an 
alternate etiology of otitis - not bearing on the current 
claim.

In a November 1997 addendum report, the examiner opined that 
dysarthria and dysphagia are as likely as not direct 
residuals from the c-spine fusion of 1991, but that none of 
the other noted conditions/diagnoses can be causally related 
to the cervical fusion. 

The crux of the veteran's argument is that he has several 
"additional disabilities" that he did not have prior to his 
April 1991 VA surgery, and therefore, he should be 
compensated under the law.  In the instant case, however, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
turns upon whether any such claimed additional disability is 
the result of VA medical care rendered in conjunction with 
his April 1991 cervical fusion.  Id.

A careful review of the entirety of the claims file, 
including a substantial record of VA treatment and evaluation 
dated from May 1953 to February 2004, as well as a May 1998 
private medical report, reveals only noted symptomatology, 
treatment and diagnoses of conditions similar to the 
veteran's claimed residuals of his April 1991 VA cervical 
fusion.  Other than the July 1997 VA examination report and 
its November 1997 addendum report, no medical professional of 
record has expressed an opinion as to whether any of the 
veteran's claimed residuals (i.e., additional disability) are 
actually related to or the result of his April 1991 VA 
cervical fusion.  

The question of causality of disorders and disabilities is 
one that clearly requires competent medical evidence.  It is 
well-established that  laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The July 1997 VA examiner opined that the veteran's current 
dysphagia with a history of dysarthria is a residual of his 
April 1991 VA cervical fusion, and as noted, service 
connection was granted for the disorder.  However, the 
examiner specifically noted in his November 1997 addendum 
that none of the other conditions observed upon his 
evaluation of the veteran and review of the record (to 
include cervical spondylosis with bilateral radiculopathy, 
atrophy, left arm impairment, and mild left hand weakness; 
lumbar spondylosis and degenerative disc disease with 
sciatica and left radiculopathy; motor and sensory peripheral 
neuropathy; and bilateral hearing loss) can be causally 
related to VA's April 1991 cervical fusion.

In the absence of medical evidence linking the veteran's 
claimed additional disability to VA's April 1991 cervical 
fusion, compensation under 38 U.S.C.A. § 1151 for the 
residuals of that cervical fusion, claimed as neck pain, leg 
pain, upper and lower back pain, weakness of the arms and 
hands, hearing loss, and radiculopathy, is not warranted 
under the law.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the 
preponderance of the evidence is clearly against the claim, 
the appeal will be denied.
ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a cervical fusion, 
claimed as neck pain, leg pain, upper and lower back pain, 
weakness of the arms and hands, hearing loss, and 
radiculopathy, is denied.


REMAND

The Board finds that the veteran's claim for entitlement to a 
higher initial evaluation for dysphagia with a history of 
dysarthria, secondary to cervical discectomy, must be 
remanded for additional development prior to appellate 
review.

In accordance with the VCAA, and especially in light of the 
holdings in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
veteran should be properly advised as to the laws and 
regulations pertinent to his rating claim, and of the 
delegation of responsibility between VA and the veteran in 
procuring evidence relevant to the claim.  It should also be 
determined whether any additional development of the claim is 
required under the VCAA.  

The record indicates that the veteran receives outpatient 
treatment for this disability through the VA healthcare 
system in Los Angeles, California.  VA medical records 
currently associated with the claims file are dated into 
February 2004 - the RO should now associate any more recent 
VA treatment records with the claims file as well.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).
 
Finally, although there are VA treatment reports of record 
dated into February 2004, the last VA medical examination of 
the veteran undertaken with respect to this disability was 
performed in January 2002.  The veteran should now receive an 
updated VA examination in order to fairly determine the 
current level of severity of his dysphagia with a history of 
dysarthria.

Therefore, in order to give the veteran every consideration 
with respect to this matter, it is the Board's opinion that 
further development of the claim is necessary.  Accordingly, 
this appeal is remanded for the following action:

1.  The RO must review the claims file in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.

2.  The RO should obtain any additional 
VA medical records pertaining to the 
veteran's receipt of treatment for 
dysphagia with a history of dysarthria, 
as dated from February 2004 to the 
present.  

3.  After the development requested in 
paragraphs 1 and 2 above is complete, the 
RO should schedule the veteran for a VA 
examination, to be conducted by a 
qualified physician, in order to 
ascertain the current severity of his 
dysphagia with a history of dysarthria.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  In his/her written 
report, the examiner should note whether 
the veteran currently suffers from 
esophageal stricture, and if so, whether 
his diet must be confined to liquids 
only.  Then, if the examiner determines 
that the veteran's diet must be confined 
to liquids only, he/she should also note 
whether this condition is the cause of 
marked impairment of the veteran's 
general health.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report. 

4.  After the RO completes all of the 
development requested above, it should 
review the case again on the basis of the 
additional evidence.  If the RO cannot 
grant the benefits sought on appeal in 
their entirety, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this matter.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran, 
however, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



